April 14, 1919. The opinion of the Court was delivered by
This is an action upon a promissory note of which the following is a copy:
"$4,500.00. Charleston, S.C. June 23, 1914. Four months after date we promise to pay to Enterprise Bank, Meeting and Market Sts., Charleston, S.C. forty-five hundred no/100 dollars at their banking house, and also 10 per cent. additional attorney's fees, if placed with an attorney for collection. Value received. Carolina Investment Company. By D. Sam Cox, Pres."
The complaint alleges presentment of the note, nonpayment, and that the plaintiff is the holder thereof, and demands judgment for $4,500, with interest from the 21st of October, 1914, with 10 per cent. attorney's fees.
The defendant, by its answer, denied "that it was the maker of the note, but, on the contrary, alleged that while it is informed and believes that such a note was made by Mr. D. Sam Cox, the president of the defendant corporation, it denies that said D. Sam Cox had the authority of the defendant corporation, or of its board of directors, or any of the officers thereof, for the making of said note, and denies that said note was executed for the benefit of the defendant corporation, in any wise."
The jury rendered a verdict in favor of the plaintiff, for the full amount of principal and interest claimed and for $220 additional, as attorney's fees.
The defendant appealed upon exceptions.
The vital question is whether there was error on the part of his Honor, the presiding Judge, in refusing the motion for the direction of a verdict. *Page 56 
The only reasonable inference to be drawn from the testimony is that Cox was not authorized to make the note in question; that it was not made for the benefit of the defendant, or in the usual course of its business, but, on the contrary, was made to settle the personal indebtedness of Cox to the plaintiff bank; that these facts were well known to the plaintiff through its president, who wrote on the margin of the note, "Cr. D.S.C.," which meant that the proceeds of the note were to be credited to the personal account of Cox at the bank; and they were so credited; and on the same day they were drawn out by the president of the bank, on checks signed by him in the name of Cox, and applied to Cox's personal indebtedness to the bank.
It follows that the defendant's motion for a directed verdict should have been granted, and that the judgment should be reversed, and it is so adjudged.